Citation Nr: 0431868	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  99-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected chronic serous otitis media of the left ear with 
perforated tympanic membrane, currently evaluated as 10 
percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected hearing loss of the left ear, currently evaluated 
as 0 percent disabling. 

3.  Entitlement to a higher initial rating for service-
connected headaches, currently evaluated as 0 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  He also has service in the Air Force National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in North Little 
Rock, Arkansas which, in pertinent part, granted service 
connection and a noncompensable rating for chronic serous 
otitis media of the left ear with perforated tympanic 
membrane, headaches, and hearing loss.  The veteran appealed 
for a higher rating.  A hearing was held before an RO hearing 
officer in October 1999.  In a November 1999 hearing 
officer's decision, the RO granted a 10 percent rating for 
chronic serous otitis media of the left ear, with perforated 
tympanic membrane and headache, and assigned a separate 
noncompensable rating for the veteran's service-connected 
hearing loss of the left ear.  In an October 2003 rating 
decision, the RO assigned a separate noncompensable rating 
for service-connected headaches.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  The veteran has been diagnosed with chronic serous otitis 
media of the left ear, and his perforated left tympanic 
membrane has been successfully repaired.

2.  Service connection has been granted for left ear hearing 
loss only.

3.  The service connected left ear hearing loss has auditory 
acuity level I.

4.  The veteran's service-connected headaches are manifested 
by tension headaches reportedly occurring two to three times 
per week.  Prostrating attacks have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for left 
ear hearing loss have not been met.  38 U.S.C.A. §§  1155, 
1160 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).

2.  The criteria for a rating in excess of 10 percent for 
chronic serous otitis media of the left ear with perforated 
tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 
1160 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100, 6201 (2004).

3.  The criteria for a rating in excess of 0 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in a letter dated in June 
2003, and by virtue of the rating decisions dated August 
1999, November 1999, May 2002, and October 2003, the 
statement of the case, and numerous supplemental statements 
of the case, the most recent one being dated in December 
2003.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal.

The Board notes that this June 2003 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 7-2004.

Factual Background

At a May 1999 VA ear examination, the veteran complained of 
persistent perforation of his left tympanic membrane 
(eardrum).  He reported that he had multiple surgeries to 
repair the perforation, which had failed.  He also complained 
of fluctuating hearing loss.  He said he intermittently had 
symptom-free periods.  On examination, there was an inferior 
perforation of the left eardrum.  There was moderate mixed 
hearing loss in the left ear.  The diagnostic assessment was 
tympanic membrane perforation, probably secondary to 
infections, and possible atypical Meniere disease.

At a May 1999 VA audiological examination, audiometric 
testing revealed that pure tone decibel thresholds were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
20
25
25
21
LEFT
40
40
45
50
44

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and of 98 percent correct in 
the left ear.  The diagnosis was mild to moderate mixed 
hearing loss.

In an August 1999 decision, the RO established service 
connection and a noncompensable rating for chronic serous 
otitis media with perforated tympanic membrane, headaches, 
and hearing loss.  The veteran appealed for a higher rating.  

By a letter dated in September 1999, he said he had headaches 
on and off since he started having problems with his ear, and 
that they sometimes lasted for two or three days.

At an October 1999 RO hearing, the veteran complained of a 
hole in his left eardrum, and of hearing loss in that ear.  
He reported that he had left ear infections four or five 
times per year, and had drainage every once in a while.  He 
said he had headaches two or three times per week which 
lasted for two or three days if he did not take medicine, and 
lasted one day if he did.  He said that ibuprofen was helpful 
for his headaches.

In a November 1999 hearing officer's decision, the RO granted 
a 10 percent rating for chronic serous otitis media of the 
left ear, with perforated tympanic membrane and headache, and 
assigned a separate noncompensable rating for the veteran's 
service-connected hearing loss of the left ear.  

Recent VA medical records reflect treatment for a variety of 
conditions, and primarily relate to treatment for a 
psychiatric disorder.  In February and March 1999, the 
veteran was treated for recurrent otitis media.  On 
examination of the ear, there was significant scarring and 
drainage.  Records dated in August and September 1999 reflect 
treatment for tension headaches.  In June 2000, the veteran 
was treated for complaints of occasional headaches that he 
said were relieved by ibuprofen.  He denied any aura, visual 
scotomas, nausea or vomiting with his headaches.  He said 
they usually started in the afternoon and worsened as the day 
went on.  The diagnosis was probable muscle tension 
headaches.  In November 2000, the veteran was diagnosed with 
a left central tympanic membrane perforation, and underwent a 
left cartilage tympanoplasty without ossicular 
reconstruction.

At a July 2001 VA examination of the ears, the veteran 
complained of decreased hearing, vertigo, and chronic serous 
otitis media of the left ear.  On examination, there was 
scarring of the left tympanic membrane.  The examiner 
diagnosed episodic vertigo, secondary to labyrinthitis, 
associated with chronic serous otitis media of the left ear.

By a letter dated in February 2002, a VA nurse practitioner 
indicated that the veteran was being followed for multiple 
medical problems including chronic headaches, hearing loss 
and vertigo.

At an April 2002 VA examination, the veteran reported that he 
currently had no drainage in his left ear.  He reported that 
he had pressure at all times, but took no oral medications 
for this condition.  He said he had been treated with 
antibiotics in the past two to three months for otitis media.  
He complained of diminished hearing bilaterally, more 
pronounced on the left.  On examination, the left tympanic 
membrane was scarred, with no perforations.  No air-fluid 
levels were identified.  There was no drainage.  He had 
hearing aids bilaterally.  The pertinent diagnoses were 
chronic serous otitis media, postoperative times five, and 
hearing loss.

At an April 2002 VA audiological examination, audiometric 
testing revealed that pure tone decibel thresholds were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
35
30
40
35
LEFT
45
55
45
55
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
Examination findings suggested an intact tympanic membrane in 
the left ear.  The examiner noted that classic 
pseudohypacusic test behavior was observed, and observed that 
a review of the veteran's medical records revealed 
inconsistencies and questionable results on earlier hearing 
tests.  The diagnosis was mild hearing loss of unknown 
etiology.  The examiner indicated that the results were not 
acceptable for rating purposes, and noted that the current 
findings did not suggest the presence of a left perforated 
tympanic membrane.

At an April 2002 VA neurological examination, the veteran 
complained of chronic recurrent headaches that began in 1989.  
He said he had a headache two or three days per week.  He 
said the pain was bifrontal in location and consisted of a 
dull ache.  He stated that the duration was usually two to 
three hours, but it sometimes lasted 24 to 48 hours.  He did 
not describe throbbing pain, photophobia, phonophobia, or 
focal neurological symptoms.  He took ibuprofen for his 
headaches and said he last saw his doctor for headaches in 
the past month.  The veteran said he believed a lot of his 
headaches were related to stress, and seemed particularly 
frustrated with the VA compensation system.  The examiner 
noted that a neurological examination was within normal 
limits.  He diagnosed chronic muscle tension-type headaches, 
and opined that he was unable to directly relate the 
veteran's headaches to his chronic serous otitis media.

A June 2002 VA outpatient treatment record shows that the 
veteran had a history of ear infections and was status post a 
cartilage tympanoplasty in November 2000.  He had a recent 
ear infection, which was treated with antibiotics.  On 
examination, his tympanic membranes were normal bilaterally, 
and mobile with no fluid.

A June 2003 VA outpatient treatment record shows that the 
veteran was status post tympanoplasty of the left ear in 
2000.  He reported no new problems except excess cerumen; he 
said his headaches were doing well.  On examination of the 
left ear, there was a collapsed canal with excess soft 
cerumen, and healthy cartilage in a tympanic membrane 
reconstruction.  The diagnosis was status post tympanoplasty 
in the left ear, and cerumen in both ears.

VA audiometric testing performed in September 2003 revealed 
that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
25
35
28
LEFT
30
40
40
45
39

Speech audiometry revealed speech recognition ability of 94 
percent correct  in the right ear and of 98 percent correct 
in the left ear.  The examiner noted that pure tone 
thresholds were considered to be elevated, and therefore the 
reliability of pure tone findings was considered to be poor 
to fair.  A tympanogram for the left ear was suggestive of 
normal middle ear pressure and admittance.  The examiner 
reviewed the veteran's medical records and noted that the 
veteran's hearing fluctuated quite often throughout the 
years.  The diagnosis was mild hearing loss of unknown 
etiology in each ear.  The examiner added that nonorganic 
test behavior was noted throughout testing.

In an October 2003 rating decision, the RO assigned a 
separate noncompensable rating for service-connected 
headaches.

In a November 2003 addendum, the VA audiological examiner 
indicated that she could not render an opinion that was not 
speculative as to why the veteran gave inconsistent responses 
at his VA examination.  She added that although it was 
unlikely that the testing had resulted in accurate threshold 
information, the veteran's actual hearing ability was at 
least as good as, if not better than, the results reported in 
September 2003.

Analysis

The veteran contends that his service-connected chronic 
serous otitis media of the left ear with perforated tympanic 
membrane, left ear hearing loss, and headaches are more 
disabling than currently evaluated.  The Board notes that 
these disabilities were originally rated as one combined 
disability, but have since been rated separately.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Left Ear Hearing Loss

The RO has assigned a noncompensable rating for service-
connected left ear hearing loss under Diagnostic Code 6100.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 U.S.C.A. § 1160(a)(3) (West 2002); 38 
C.F.R. § 4.85(f), (h) (2002).

Effective December 6, 2002, where a veteran has deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of a service-connected disability; and deafness in the 
other ear as the result of non-service connected disability 
not the result of willful misconduct, the disability will be 
evaluated as if the non-service connected disability were 
service-connected.  38 U.S.C.A. § 1160(a)(3) (West 2002); 38 
C.F.R. § 3.383 (2003).

The most recent audiometry studies conducted in accordance 
with the requirements of 38 C.F.R. § 4.85, were conducted in 
September 2003 by VA and correlate to auditory acuity numeric 
designation I in the left ear and Level I in the non-service 
connected right ear.  See 38 C.F.R. § 4.85, Table VI.  This 
numeric designation of level I in the service connected left 
ear does not warrant a compensable evaluation. See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  Similar findings 
were shown on prior audiometric testing.  Therefore, the non-
service connected ear cannot be considered in evaluating the 
service-connected disability under either version of 38 
U.S.C.A. § 1160(a)(3).

The Board has also considered whether the veteran is entitled 
to a "staged" rating. The currently assigned noncompensable 
rating has been in effect since the date of service 
connection.  There is no evidence of a more severe level of 
hearing loss at any time since the effective date of service 
connection.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The preponderance of the evidence is against the grant of a 
compensable rating for left ear hearing loss at any time 
since the effective date of the grant of service connection.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Serous Otitis Media of the Left Ear with Perforated 
Tympanic Membrane

The RO has rated the veteran's chronic serous otitis media of 
the left ear with perforated tympanic membrane as 10 percent 
disabling under Diagnostic Code 6201 since June 1999.  This 
disability, in combination with left ear hearing loss and 
headaches, was rated as noncompensable from May 1998 to June 
1999.

Under 38 C.F.R. § 4.87, Diagnostic Code 6201, pertaining to 
chronic nonsuppurative otitis media with effusion (serous 
otitis media), evaluation is accomplished by reference to 
Diagnostic Code 6100, pertaining to hearing impairment.  As 
noted above, the veteran is entitled to no more than a 0 
percent rating for service-connected left ear hearing loss.  
Hence, a rating in excess of 10 percent for service-connected 
chronic serous otitis media of the left ear with perforated 
tympanic membrane is not warranted.  The Board also notes 
that the perforation has been successfully repaired.

The Board has also considered whether the veteran is entitled 
to a "staged" rating.  This disability was rated 
noncompensable from the date of service connection until June 
1999, when the currently assigned 10 percent rating was 
granted.  There is no evidence that a rating higher than 0 
percent was warranted at any time since the effective date of 
grant of the 10 percent rating pursuant to Diagnostic Code 
6201.  

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  In the absence of 
evidence that the disability causes marked interference with 
employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash, supra.

The preponderance of the evidence is against the grant of a 
rating in excess of 10 percent for chronic serous otitis 
media of the left ear with perforated tympanic membrane at 
any time since the effective date of the grant of service 
connection.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The RO has rated the veteran's service-connected headaches as 
noncompensable under Diagnostic Code 8100, pertaining to 
migraines.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, Diagnostic 
Code 8100 provides that a veteran will be rated as 10 percent 
disabled with characteristic prostrating attacks averaging 1 
in 2 months over the last several months.  A noncompensable 
rating is assigned with less frequent attacks.

Although the veteran has stated that he has headaches two or 
three times per week, the evidence reflects that he has never 
been diagnosed with migraines.  Rather, he has been diagnosed 
with tension headaches.  The evidence does not reflect that 
he has characteristic prostrating attacks.  Hence, a rating 
in excess of 0 percent is not warranted.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating. The currently assigned noncompensable 
rating has been in effect since the date of service 
connection.  There is no evidence of a more severe level of 
headaches at any time since the effective date of service 
connection.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  In the absence of 
evidence that the headaches cause marked interference with 
employment or have required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash, supra.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for headaches.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

A rating higher than 10 percent for chronic serous otitis 
media of the left ear with perforated tympanic membrane is 
denied.

A rating higher than 0 percent for left ear hearing loss is 
denied.

 A rating higher than 0 percent for headaches is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



